Citation Nr: 1227238	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  88-46 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a cervical spine disability to include secondary service connection.  

2.  Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1968 to April 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in November 1999 (regarding a denial of service connection for hearing loss) and April 2004 (regarding a denial of service connection for a cervical spine disability) of a Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2003 and March 2006, the Veteran testified at hearings before the undersigned Veterans Law Judge.  Transcripts of the hearings have been associated with the Veteran's file. 

In November 2006, the Board denied the claim of service connection for a cervical spine disability, as well as other claims.  The Board also remanded the claim of service connection for a bilateral hearing loss disability for further development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in June 2008, the Court granted a Joint Motion for Partial Remand of the parties (the VA Secretary and the Veteran) and vacated and remanded that part of the Board decision which denied service connection for a cervical spine disability.  The other claims decided by the Board were either not appealed to the Court or dismissed by the Court. 

In December 2009, the Board again remanded the claim of service connection for a bilateral hearing loss for further development and adjudication.  

To comply with the Court's Order of June 2008, in July 2010, the Board remanded the claim of service connection for a cervical spine disability.  Following that, additional evidence and argument was received from the Veteran, and the Board again remanded the claim in March 2012 for further development and adjudication.  Subsequently, the case was returned to the Board.  


In March 2012, in its remand, the Board referred to the Veteran's representative statement in January 2012 raising the claims of service connection for depression, of earlier effective dates for the grant of service connection for residuals of shrapnel wound to the head and face, hemorrhoids, tinnitus, right hand neuropathy, bilateral shoulder disability, left knee disability, shigellosis, and posttraumatic stress disorder; and of increase for ulnar nerve paralysis and for a knee replacement, which are referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

On the claim of service connection for a cervical spine disability, in March 2012 in its remand, the Board directed that the Veteran be afforded a VA examination and to obtain a medical opinion.  The Board finds that the report of the medical examination, which was conducted in April 2012, and the medical opinion are inadequate to decide the claim on the applicable theories of service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The probative value of a medical opinion is factual accuracy and sound reasoning in reaching the conclusion rendered in the opinion.)  For this reason, further development under the duty to assist is needed.

On the claim of service connection for a bilateral hearing loss disability, the  Veteran was afforded a VA audiological examination in April 2010, as directed by the Board in its remand in December 2009, but the claim has not yet been addressed in a supplemental statement of the case by the RO and further procedural due process is needed. 





While the Veteran is represented by The American Legion, the Veteran's file does not contain a VA Form 21-22, Appointment of Service Organization, which for completeness of the record needs attention. 

Accordingly, the case is REMANDED for the following action:

1).  Provide the Veteran a VA Form 21-22 and asked the Veteran to execute a power of attorney for The American Legion, if that is his intent. 

2).  Afford the Veteran a VA examination to determine: 

Whether it is more likely than not (greater than 50 percent probability), as likely as not (about 50 percent probability), or less likely than not (less than 50 percent probability): 

a).  That the current disability of the cervical spine is related to an injury in service, and, if not, 

b).  That the current disability of the cervical spine is caused by or aggravated by the service-connected Reiter's syndrome, or by any other service-connected disability of the upper and lower extremities, including whether the use of assistive devices, such as crutches, caused or aggravated the cervical spine disability.  







In formulating an opinion, the VA examiner is asked to consider the following facts:  

The Veteran asserts that in Vietnam in combat he jumped from a helicopter with a 150-pound pack, jamming his spine, and that he has had cervical spine problems ever since.  The Veteran is competent to describe such an injury, even though it was not documented during service, and the Board finds the Veteran's statement credible. 

After service, on VA examination in April 2003, the diagnosis was cervical strain.  

In July 2011, X-rays by VA of the cervical spine showed minimal degenerative joint disease at C5-6.  In October 2011, a CT scan by VA showed bilateral neuroforamina narrowing at C3-4, mild narrowing of the neuroforamina at C5-6, and a likely bulging disk at C6-7.  In November 2011, a MRI by VA showed multilevel disk disease with central canal and foraminal stenosis from C3 through C7.  

On VA examination in April 2012, the diagnosis was cervical radiculopathy in relation to the use of bilateral Canadian crutches.






The VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of the disability of the cervical spine beyond its natural or expected clinical course due to any service-connected disability as contrasted to temporary or intermittent flare-ups of symptoms.  

If, however, after review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are other potential etiologies for the current cervical spine disability, when one cause or aggravating factor is not more likely than any other to have resulted in the Veteran's cervical spine disability, and that an opinion on causation or aggravation is beyond what may reasonably be concluded based on the evidence of record (that is, there is no other test or record, if procurable, that would facilitate a more conclusive opinion, considering current medical knowledge and after a review of the medical literature, if necessary).   

The Veteran's file must be made available to the examiner for review.  

3.  After the above development is completed, adjudicate the claim of service connection for a cervical spine disability including on a secondary basis, and the claim of service connection for a bilateral hearing loss disability.  



If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


